Citation Nr: 0419496	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  96-47 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for lumbar strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

Since the issuance of the most recent supplement statement of 
the case (SSOC) in February 2004, additional pertinent 
medical evidence has been associated with the veteran's 
claims folder.  This evidence consists of a January 2004 
statement from a VA physician and a March 2004 examination 
report from a private physician.  The appellant has not 
waived his right to have this evidence initially considered 
by the RO.

Additionally, the January 2004 statement from the VA 
physician indicates that the veteran has been receiving 
recent treatment for his back; however, the most recent 
treatment record associated with the claims folders is dated 
in December 2002.  

The Board further notes that in the March 2004 report, the 
veteran's private physician expressed his opinion that the 
degenerative changes of the veteran's lumbar spine are due to 
service trauma, rather than trauma associated with an 
accident in 1996.  This raises the issue of entitlement to 
service connection for additional low back disability.

Finally, the Board notes that the veteran has not been 
afforded a VA examination to determine the current severity 
of his service-connected low back disability since 1999.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  With respect to the new claim for 
service connection for additional low 
back disability, the veteran should be 
provided the notice required under 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2003).  With respect to the 
claim for an increased rating, the 
veteran should be requested to provide 
any pertinent evidence in his possession 
and to provide identifying information 
and any necessary authorization for any 
health care providers who may possess any 
other records, not already associated 
with the claims folder, pertaining to 
treatment or evaluation of his low back 
during the period of this claim.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran, to include any pertinent VA 
treatment records for the period since 
December 2002.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  When the above development has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected lumbar strain 
and the etiology and degree of severity 
of any other currently present low back 
disorders.  Any indicated studies should 
be performed, and the claims folders must 
be made available to and reviewed by the 
examiner.  

Based upon the examination results, the 
review of the claims folders and sound 
medical principles, the examiner should 
provide an opinion with respect to each 
currently present low back disorder, 
other than lumbar strain, as to whether 
it is at least as likely as not that the 
disorder is etiologically related to the 
veteran's active service or his service-
connected lumbar strain, to include 
whether it was chronically worsened by 
the lumbar strain.  

All manifestations of the service-
connected disability should be identified 
and to the extent possible the 
manifestations of service-connected 
disability should be distinguished from 
those of any other disorders present.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  Then, the RO should undertake any 
other indicated development.

5.  Then, the RO should adjudicate the 
issue of entitlement to service 
connection for additional low back 
disability and inform the veteran of his 
appellate rights with respect to this 
decision.

6.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all of the pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  By this remand, the Board intimates no opinion as to 
any final outcome of this case.  The veteran need take no 
action until he is otherwise notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




